DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/276,915 filed on 03/17/2021.

Information Disclosure Statement
The information disclosure statement filed 03/17/2021 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

                                               EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Claim 30 is amended to correct minor informalities. See below.

Claim 30 (Currently Amended): A method for mounting a heat buffer of a thermally and electrically conducting material on a circuit board in order to dissipate heat from a heat generating component, the method comprising surface mounting the component and the heat buffer on the circuit board by: printing solder pads on the circuit board; arranging the heat buffer and the component on the circuit board, such that the heat buffer is placed in electrical contact with a thermal flag of said component, and such that the heat buffer and selected terminals of the component are in electrical contact with at least one solder pad; and heating the circuit board with the component and the heat buffer arranged thereon, such that the component is soldered to the heat buffer, and the component and the heat 

Allowable Subject Matter
Claims 18-35 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 18, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; An assembly for dissipating heat generated by a heat generating electrical component which is surface mounted on a circuit board in a surface mounting process, comprising: a heat buffer made of a thermally and electrically conducing material, said heat buffer being surface mounted on the circuit board so as to be soldered to a thermal flag of the heat generating electrical component; a heat sink in thermal contact with the heat buffer; and a galvanic separation between the heat buffer and the heat sink.
          Therefore, claim 18 and its dependent claims 19-29 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 30 with the allowable feature being; A method for mounting a heat buffer of a thermally and electrically conducting material on a circuit board in order to dissipate heat from a heat generating component, the method comprising surface mounting the component and the heat buffer on the circuit board by: printing solder pads on the circuit board; arranging the heat buffer and the component on the circuit board, such that the heat buffer is placed in electrical contact with a thermal flag of said component, and such that the heat buffer and selected terminals of the component are in electrical contact with at least one solder pad; and heating the circuit board with the component and the heat buffer arranged thereon, such that the component is soldered to the heat buffer, and the component and the heat buffer are both soldered to at least one solder pad.
          Therefore, claim 30 and its dependent claims 31-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847